Citation Nr: 0212403	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1992 to May 1993 and from June 1995 to December 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In September 2001, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's right knee disability is manifested by 
complaints of pain, swelling, stiffness and giving away, and 
limitation of motion no less than from 0 to 65 degrees.  

3.  The veteran's right knee disability has not been shown to 
be more than moderate throughout the appeal period.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of an injury to the right knee have not 
been met at any time during the appeal period.  38 U.S.C.A. § 
1155 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.10, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case (SOC) and subsequent supplemental 
statements of the case (SSOC) of the evidence necessary to 
substantiate his claim.  The veteran was specifically advised 
of which evidence, if any, should be obtained by the claimant 
and which evidence, if any, would be retrieved by the 
Secretary in a December 2001 letter from the RO.  Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  The 
RO has secured medical records and the veteran has been 
examined in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

In accordance with 38 C.F.R. § § 4.1, 4.2 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2001).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2001).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  The Board also notes that in a 
recent case, Fenderson v. West, 12 Vet. App. 119 (1999), the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the issue of "staged" ratings and distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection -- which describes 
the present case -- and a claim for an increased rating of a 
service connected disability. Accordingly, the issue for 
appellate consideration is reflected on the first page of 
this decision in accordance with Fenderson.

The veteran seeks an increased evaluation for his right knee 
disability.  The veteran's knee disability is rated under 
Diagnostic Code 5257, in which the rating criteria discuss 
"recurrent subluxation and lateral instability," in terms of 
whether such findings are slight, moderate, or large.  

Service connection was granted for a right knee disability in 
September 1998, and a ten percent evaluation was assigned, 
effective from December 1997.  

Service medical records show that the veteran injured his 
right knee when he was playing football in November 1997.  On 
VA examination in June 1998, the veteran complained of right 
knee pain, stiffness, giving out, and swelling.  He reported 
wearing a brace at times.  Examination showed the right knee 
to be slightly larger than the left with no effusion, 
crepitus or erythema.  Motion was from 0 to 65 degrees with 
pain.  X-rays showed possible small joint effusion without 
other definite findings.  The diagnosis was, right knee 
instability, most likely associated with an anterior cruciate 
ligament (ACL) tear.  

VA outpatient treatment records show that the veteran 
underwent an ACL reconstruction of the right knee in July 
1998, and subsequent treatment for postoperative infection 
occurred.   In September 1998, motion of the right knee was 
from 0 to 125 degrees.  On VA examination in December 1999, 
the veteran complained of pain, stiffness and effusion of the 
right knee.  Examination showed no erythema, swelling, 
effusion or tenderness.  Motion was from 0 to 115 degrees.  
It was noted that there was no significant ligamentous 
laxity.  X-rays showed the knee to be stable and the absence 
of previous internal fixation in the right tibia.  The 
pertinent diagnoses were: status post right ACL repair; 
resolved postoperative infections with removal of internal 
fixation of the right tibia, with residual defect at the site 
of the previous sinus; and moderate right lateral knee pain 
not associated with previous soft tissue infections and not a 
normal complication of ACL repair.  

In a January 2002 letter, a private physician noted that 
examining the right knee under anesthesia during a left knee 
procedure, revealed a 2+ positive Lachman test with a 
positive pivot shift test and a positive anterior drawer, 
consistent with failure of his previous anterior cruciate 
ligament graft.  The physician opined that the veteran's 
right knee was not 100 percent and that he might need a 
revision ACL reconstruction due to his residual instability.  

Private medical records show that in October 2001, the 
veteran's right knee had no effusion and no patellar 
instability, but ligamentously he had a 2+ positive Lachman 
test.  Motion was described as a degree short of full 
extension to 130 degrees of flexion but no pain on extremes.  
Quadriceps muscle tone was described as "pretty good."  The 
impression was, chronic ACL laxity status post hamstring ACL 
reconstruction, and MRSA postoperative infection, right knee.  

In May 2002, the veteran underwent a VA orthopedic 
examination.  The examiner stated that the claims file had 
been reviewed.  The veteran complained of pain and stiffness 
of the right knee, with swelling and giving away.  He 
reported having flare-ups two to three times a month 
alleviated by decreasing activities.  The veteran, on 
examination, had no effusion, and a 3-cm atrophy of the right 
quadriceps compared to the left.  There was tenderness to 
palpation along the medial right joint line.  Motion was from 
0 to 110 degrees with no reported pain. Repetitious flexion 
and extension times five showed no excess fatigability or 
incoordination, and there was no focal weakness noted.  A 
trace of laxity of the medial ligaments was noted as was a +1 
anterior drawer test and positive Lachman's on external 
rotation producing a moderate amount of subluxation.  No skin 
changes were notable.  X-rays showed minimal medial joint 
space narrowing which was noted to be stable.  The diagnosis 
was, chronic right knee pain with instability.  The examiner 
noted that although the degree of subluxation and ligamentous 
laxity obtained currently was minimal to moderate, he 
deferred to the private doctor's findings in January 2002 
when the veteran was examined under anesthesia.  

As noted above, for knee impairment involving recurrent 
subluxation or lateral instability, a 30 percent evaluation 
is assigned when the condition is severe, a 20 percent 
evaluation is assigned if the condition is moderate, and a 10 
percent evaluation is assigned when the condition is slight.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The appellant's 
right knee was described as having no significant ligamentous 
laxity on examination in December 1999.  In January 2002, he 
had a 2+ positive Lachman was well as a positive pivot shift 
test and a positive anterior drawer.  Similar findings were 
noted in October 2001.  The veteran has reported requiring 
the use of a brace only at times.  The evidence does not 
indicate that he experiences symptomatology demonstrating 
more than moderate instability or subluxation in the knee, or 
instability that could be described as severe.  Therefore, 
the Board is unable to identify a basis to grant an 
evaluation greater than 20 percent for his right knee 
disability based on instability.  

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 20 
percent based on limitation of motion.  
Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when the limitation is to 30 
degrees, and a 10 percent evaluation when the limitation is 
to 45 degrees. Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when the 
limitation is to 15 degrees, and a 10 percent when the 
limitation is to 10 degrees. 38 C.F.R. § 4.71a.  At no time 
during the appeal period has motion of the veteran's right 
knee approached that necessary for a rating beyond 20 
percent.  It is noted that on examination in June 1998, 
motion was from 0 to 65 degrees; in September 1998, motion 
was from 0 to 125 degrees; in December 1999, motion was from 
0 to 115 degrees; and in May 2002, motion was from 0 to 110 
degrees.  Thus, the Board finds that an evaluation greater 
than 20 percent is not warranted for his right knee 
disability based on limitation of motion.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995), as well as to 38 C.F.R. § 4.59.  Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.

While the appellant complains of pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  Other than slight right thigh 
atrophy, the evidence of record does not document any 
objective findings that would support a finding of additional 
functional disability.  The May 2002 examiner noted that 
there was no excess fatigability or incoordination and no 
focal weakness.  There were no skin changes, and motion of 
the knee was without pain.  

The Board must consider whether a separate evaluation may be 
assigned for disability of the appellant's right knee under 
VAOGCPREC 23-97 or 

VAOGCPREC 9-98 and the decisions in Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991), and Hicks v. Brown, 8 Vet. App. 
417, 420-21 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) held in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), that "[r]ead together, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 state that painful motion of a 
major joint or groups of joints caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating, per joint, combined under Diagnostic Code 
5003, even though there is no actual limitation of motion."  
See also Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).

Under the provision of VAOGCPREC 23-97 (July 1, 1997), when a 
veteran with knee disability rated for instability also has 
arthritis and limitation of motion in the knee to at least 
the noncompensable degree, then a separate rating could be 
assigned for the arthritis and limitation of motion under 
Diagnostic Codes 5003, 5260, and 5261.  The subsequent 
VAOGCPREC 9-98 (August 14, 1998) indicated in a footnote that 
"[a] separate rating for arthritis could also be based on X-
ray findings and painful motion under 38 C.F.R. § 4.59..." 
under the holding in Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).

In this instance, there is no X-ray evidence of arthritis of 
the right knee.  Because the appellant does not have 
arthritis of the right knee confirmed by X-ray, a separate 
disability evaluation is not warranted for the arthritis and 
limitation of motion in the appellant's right knee under 
VAOGCPREC 23-97.

The Board also notes that a separate compensable rating may 
be assigned for the scars resulting from the veteran's right 
knee surgery.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
For a separate rating for scars, the veteran would have to 
show that it was either poorly nourished, with repeated 
ulceration (38 C.F.R. Part 4, Diagnostic Code 7803 (2001)), 
or tender and painful on objective demonstration (38 C.F.R. 
Part 4, Diagnostic Code 7804 (2001)), or that it caused a 
"limitation of function of the affected body part" (38 C.F.R. 
Part 4, Diagnostic Code 7805 (2001)).   No symptomatic 
scarring has been noted.  Thus, the Board concludes that 
since there is no evidence of any findings pertinent to a 
knee scar, including pain, tenderness, unstableness, 
ulceration or a limitation of function attributable solely to 
surgical scarring on the veteran's right knee, a separate 
rating for scars is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 - 7805 (2001).  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran is currently 
employed by the U.S. Post Office and that the record does not 
show that he has been hospitalized frequently due to his 
right knee.  Thus, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



ORDER

An initial evaluation for a right knee disability in excess 
of 20 percent is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

